DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spindle servo motor in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazakura et al. (JP WO2014111973) in view of Kang et al. (CN 108436186) and in further view of Hebuterne et al. (FR 2978932).
Regarding claim 11, Takazakura et al. discloses: A variable-frequency ultrasonic machining system (Ultrasonic vibrator; Paragraph 1) for a computer numerical control (CNC) milling machine (#140 control device connects to computer network #156), comprising: a frame (#12); a vertical spindle (#14, #16), rotatably provided on the frame; a spindle servo motor (#32; spindle motor can be a servo), for driving the vertical spindle; a worktable (#26), provided below the vertical spindle, for clamping a workpiece (Paragraph 0036) and driving the workpiece to perform feed motion; a feed servo motor (Paragraph 0036, where servo motor is drive mechanism of table #26), for driving the worktable to perform the feed motion; a milling cutter shaft (#125); and a milling cutter (#18) connected to the milling cutter shaft; wherein, the variable-frequency ultrasonic machining system further comprises: a connecting shaft (#102), connected to the vertical spindle (#102 connects to #14; see fig. 1); a wireless transmission transmitting winding unit (#46), fixed around the connecting shaft; a wireless transmission receiving winding unit (#96), connected to the connecting shaft, and spaced apart from the wireless transmission transmitting winding unit located above (see fig. 2); a cutter shaft drive motor (#94, from area #108 to #18 of fig. 2), connected under the wireless transmission receiving winding unit and having a hollow shaft (#110 is a the hollow shaft called an accommodating space), wherein power of the cutter shaft drive motor is connected from the wireless transmission receiving winding unit and introduced through a cavity (see fig. 8, where #56b wireless transmission receiving winding unit provides power to #94 and #94 is inside cavity of #110) of the hollow shaft; a transducer (#112), connected to the shaft of the cutter shaft drive motor, wherein power of the transducer is connected from the wireless transmission receiving winding unit (see fig. 9, where receiving power winding unit #56b connects to transducer #112) and introduced through the hollow shaft of the cutter shaft drive motor; a horn (#114), wherein an upper end of the horn is connected to the transducer (see fig. 2, where upper end of #114 has transducer #112), and a lower end thereof is connected to the milling cutter shaft (see fig. 2, where lower end of #114 has milling cutter shaft #125); and an ultrasonic drive power supply (#134 power supply; see fig. 9 and Paragraph 0055 and 0057), for providing power for the wireless transmission transmitting winding unit.
Takazakura et al. fails to directly disclose: a cutting force detection unit, provided under the worktable, for sensing and transmitting a current cutting force; a temperature sensing unit, provided on one side of the milling cutter, for sensing and transmitting a current cutting temperature.
In the same field of endeavor, namely cutting tools, Kang et al. teaches: a cutting force detection unit (#10), provided under the worktable (Paragraph 0054, where #10 has a dynamometer on lower end of table), for sensing and transmitting a current cutting force (Paragraph 0019-0020, where cutting force is measured); a temperature sensing unit (#7), provided on one side of the milling cutter (see fig. 1 and 8, where #7 is on a side of the tool device #8), for sensing and transmitting a current cutting temperature (Paragraph 0055; where #7 analyses cutting temperature).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the milling cutter #18 and the worktable #26 of Takazakura et al. so that a cutting force detection unit, is provided under the worktable, for sensing and transmitting a current cutting force; a temperature sensing unit, is provided on one side of the milling cutter, for sensing and transmitting a current cutting temperature as taught by Kang et al. in order to allow the machine system to receive data from the cutting force sensor and the cutting temperature sensor, and adjust the worktable servo motor according to an established threshold to prevent from damaging the workpiece being done milling on.
Takazakura et al. fails to directly disclose: and a processor, for receiving sensing signals of the cutting force detection unit and the temperature sensing unit, processing the received sensing signals according to a set program, and sending control signals to the ultrasonic drive power supply and a corresponding servo motor, respectively.
In the same field of endeavor, namely cutting tools, Hebuterne et al. teaches: and a processor (#10), for receiving sensing signals of the cutting force detection unit (Page 5, 1-34; #10 receives signal from force sensor #40) and the temperature sensing unit (Page 4, lines 12-36; #10 receives signal from temperature sensor #30), processing the received sensing signals according to a set program (Page 4, lines 12-36 and Page 5, 1-34; where data from sensors is modified when a certain threshold is reached), and sending control signals to the ultrasonic drive power supply (Page 4, lines 12-36 and Page 5, 1-34; where signals from the data of sensors is transformed into voltage that can modify cutting speed parameters by reducing power supply voltage) and a corresponding servo motor (Page 4, lines 12-36 and Page 5, 1-34; where signals from the data of sensors is sent to motor and tool holder), respectively.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device #140 of Takazakura et al. so that the processor receives sensing signals of the cutting force detection unit and the temperature sensing unit, processes the received sensing signals according to a set program, and sends control signals to the ultrasonic drive power supply and a corresponding servo motor, respectively as taught by Hebuterne et al. in order to accurately monitor the state of the milling cutter during operations and the evolution of the workpiece and allow the modification of parameters of the milling operation when a certain threshold of the force or temperature on the operation areas is reached, to prevent wear of the milling cutter (Page 5, 1-34).
Regarding claim 17, the modified device of Takazakura et al. substantially discloses claim 11, the
modified device of Takazakura et al. further discloses: wherein a bearing seat (#30) is fixed on the frame, and the vertical spindle is rotatably connected in the bearing seat (Paragraph 0037, where #30 supports vertical spindle on bearings #34).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazakura et al. (JP WO2014111973), in view of Kang et al. (CN 108436186), in view of Hebuterne et al. (FR 2978932) and in further view of Yamada et al. (TW 200427545).
Regarding claim 14, the modified device of Takazakura et al. substantially discloses claim 11, except Takazakura et al. fails to further disclose: wherein the feed motion of the worktable is performed in three-dimensional (3D) directions comprising X, Y and Z, and is driven by a corresponding servo motor in the respective directions.
In the same field of endeavor, namely table systems, Yamada et al. teaches: wherein the feed motion of the worktable is performed in three-dimensional (3D) directions comprising X, Y and Z (see fig. 2, where worktable is movable in the XYZ axis; Page 15-20), and is driven by a corresponding servo motor (see fig. 2 and 12, where table has three servo motors at #51 to drive each axis XYZ respectively) in the respective directions.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the worktable #26 (Takazakura et al.) of the modified device of Takazakura et al. so that the feed motion of the worktable can be performed in three-dimensional (3D) directions comprising X, Y and Z, and driven by a corresponding servo motor in the respective directions as taught by Yamada et al. in order to have a greater degree of control and improve precision accuracy of workpiece machining in the worktable by adjusting the servo motors according to the operation conditions analyzed from the processor and adjusting the table as necessary.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazakura et al. (JP WO2014111973), in view of Kang et al. (CN 108436186), in view of Hebuterne et al. (FR 2978932) and in further view of Widmer et al. (US 10,493,853).
Regarding claim 20, the modified device of Takazakura et al. substantially discloses claim 17, Takazakura et al. further discloses: wherein the wireless transmission transmitting winding unit comprises: a first toroidal shell (#60; see fig. 5) and a transmitting winding (#56a); the power input terminal is used to connect an output terminal of the ultrasonic drive power supply (#134 is the power input terminal that is a power supply circuit and connected to a power supply device; Paragraph 0055 and 0057) to obtain required power; a winding structure (see #56a of fig. 5) of the transmitting winding is adapted to a cavity structure (see fig. 5, where #56a winding goes into cavity structure #80 of toroidal shell #60) of the first toroidal shell; the transmitting winding is fixed, through the first toroidal shell, on the bearing seat that rotatably supports the vertical spindle (winding #56a is on shell #60 that is fixed to bearing seat #30 by bolts #90 and #30 supports spindle #16), and the first toroidal shell is around the connecting shaft (see fig. 2, where #60 is around connecting shaft #102).
The modified device of Takazakura et al. fails to directly disclose: a first resistor and a first capacitor accommodated in the first toroidal shell; one end of the transmitting winding is sequentially connected in series with the first resistor and the first capacitor; at least one end of the first capacitor and the other end of the transmitting winding constitute a power input terminal.
In the same field of endeavor, namely power devices, Widmer et al. teaches: a first resistor (see fig. 21; #R1) and a first capacitor (see fig. 21; #C1) accommodated in the first toroidal shell; one end of the transmitting winding is sequentially connected in series with the first resistor and the first capacitor (see fig. 21; where #C1, #R1 and #L1 are connected in series in the circuit); at least one end of the first capacitor and the other end of the transmitting winding constitute a power input terminal (one end of capacitor #C1 has #2210 which is a transformer that is an input of power; Takazakura et al. also has a power input terminal #134 in circuit of fig. 5).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the wireless transmitting circuit of fig. #5 (Takazakura et al.) of the
modified device of Takazakura et al. so that a first resistor and a first capacitor is accommodated in the first toroidal shell; one end of the transmitting winding is sequentially connected in series with the first resistor and the first capacitor; and at least one end of the first capacitor and the other end of the transmitting winding constitute a power input terminal as taught by Widmer et al. in order to provide a capacitor and resistor that helps control the power input voltage or current being received by the transmitting winding and allow only the necessary amount of voltage or current adjusted by the set program in the controller.
Allowable Subject Matter
Claims 12-13, 15-16, 18-19 and 21-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valek (US 36334664) teaches two D/A converters that output two different signals similar to two PLCs in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (CN201976058U) teaches a two PLCs that receive two signals and outputs a signal similar to two PLCs in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khosla et al. (US 10179386) teaches a cutting force sensor and cpu for receiving signals from sensor similar to cutting force sensor and cpu in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang et al. (CN 100999058) teaches a processor that analyzes data from sensors similar to cpu in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 10118232) teaches a system that analyzes cutting temperature and improves feed rate similar to cpu in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Take et al. (US 2003/0085632) teaches a system with a motor and an ultrasonic vibration with its motor similar to motors in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houser et al. (US 2019/0201037) teaches an ultrasonic device with a wireless circuit that outputs two signals similar to wireless transmission/receiving units in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kauf et al. (US 2003/0001456) teaches an ultrasonic adaptor with a wireless circuit that outputs one signal similar to wireless transmission/receiving units in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mann (US 10245652) teaches a rotor and stator with insulation similar to wireless shaft drive motor in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota et al. (US 2010/0158307) teaches a rotor and stator similar to wireless shaft drive motor in variable frequency machining system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hao et al. (CN 1611307) teaches an insulating tube similar to insulator in shaft drive motor in variable frequency machining system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722